IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                         Docket No. 41765

STATE OF IDAHO,                                    )      2014 Unpublished Opinion No. 760
                                                   )
        Plaintiff-Respondent,                      )      Filed: October 14, 2014
                                                   )
v.                                                 )      Stephen W. Kenyon, Clerk
                                                   )
TERRY ALAN ENSMINGER,                              )      THIS IS AN UNPUBLISHED
                                                   )      OPINION AND SHALL NOT
        Defendant-Appellant.                       )      BE CITED AS AUTHORITY
                                                   )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Melissa Moody, District Judge.

       Order relinquishing jurisdiction, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Brian R. Dickson, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Kenneth K. Jorgensen, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

                      Before GUTIERREZ, Chief Judge; GRATTON, Judge;
                                  and MELANSON, Judge

PER CURIAM
       Terry Alan Ensminger pled guilty to violating a no-contact order. Idaho Code § 18-920.
The district court sentenced Ensminger to a unified term of five years, with a minimum period of
confinement of two years and retained jurisdiction. A few months into the period of retained
jurisdiction, the district court was notified by the Department of Correction that Ensminger had
received a formal disciplinary sanction and they recommended that the district court relinquish
jurisdiction. Thereafter, the district court relinquished jurisdiction. Ensminger appeals, asserting
that the district court abused its discretion by relinquishing, rather than continuing, jurisdiction.
       We note that the decision to relinquish jurisdiction over the defendant is a matter within
the sound discretion of the district court and will not be overturned on appeal absent an abuse of
that discretion. See State v. Hood, 102 Idaho 711, 712, 639 P.2d 9, 10 (1981); State v. Lee, 117

                                                  1
Idaho 203, 205-06, 786 P.2d 594, 596-97 (Ct. App. 1990). The record in this case shows that the
district court properly considered the information before it and determined to relinquish, rather
than continue to retain, jurisdiction. We hold that Ensminger has failed to show that the district
court abused its discretion in relinquishing jurisdiction.
       Therefore, the order of the district court relinquishing jurisdiction is affirmed.




                                                  2